                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

STEVEN JAMES-EL,

                  Petitioner,                   Case No. 2:17-cv-13834
                                                Hon. George Caram Steeh
v.

MELINDA BRAMAN,

              Respondent.
____________________________/

OPINION AND ORDER (1) DENYING PETITION FOR WRIT OF HABEAS
    CORPUS, (2) DENYING A CERTIFICATE OF APPEALABILITY,
  (3) GRANTING PERMISSION TO APPEAL IN FORMA PAUPERIS,
       AND (4) DENYING PETITIONER’S PENDING MOTIONS

      Steven James-El, (“Petitioner”), a Michigan prisoner, filed this action

under 28 U.S.C. § 2254. Petitioner was convicted after a jury trial in the

Wayne Circuit Court of carrying a concealed weapon, MICH. COMP. LAWS §

750.227, felon in possession of a firearm, MICH. COMP. LAWS § 750.224f,

possession of a firearm during the commission of a felony, second offense,

MICH. COMP. LAWS § 750.227b, and unlawful possession of marijuana.

MICH. COMP. LAWS § 333.7403(2)(d). Petitioner was sentenced as a fourth-

time habitual felony offender to five-years imprisonment for the felony-

firearm conviction to be served concurrently with a five-year term of

probation for his other offenses.


                                     -1-
 
      The petition raises four claims: (1) Petitioner’s sentences for both

felon in possession of a firearm and commission of a felony with a firearm

violate the Double Jeopardy Clause, (2) the prosecutor committed

misconduct at trial, (3) the prosecutor withheld exculpatory evidence, and

(4) Petitioner was denied the effective assistance of counsel.

      The Court will deny the petition because Petitioner’s claims are

without merit. The Court will also deny Petitioner a certificate of

appealability, but it will grant permission to appeal in forma pauperis.

Finally, Petitioner’s pending motions will be denied.

                                I. Background

      This Court recites verbatim the relevant facts relied upon by the

Michigan Court of Appeals, which are presumed correct on habeas review

pursuant to 28 U.S.C. § 2254(e)(1). See Wagner v. Smith, 581 F.3d 410,

413 (6th Cir. 2009):

            On October 5, 2014, at around 12:00 a.m., Detroit Police
      Officers Daniel Harnphanich, William Zeolla, and Jeffrey Banks
      were performing a random patrol in their scout car in the area of
      Pembroke and Glastonbury in Detroit. As the officers drove west
      on Pembroke, they observed a man riding a bicycle about 80 feet
      away traveling on Pembroke heading east toward their scout car.
      The bicycle was not equipped with a front light, in violation of an
      ordinance, prompting the officers to investigate the individual
      riding the bicycle. The officers observed the bicycle turn onto
      Glastonbury and, immediately thereafter, they turned their scout
      car onto Glastonbury. Officer Zeolla, either before or after they
      made the turn, illuminated the scout car’s spotlight on the bicycle.

                                     -2-
 
      As soon as the scout car turned and the bicycle was illuminated
      with the spotlight, Officers Harnphanich and Zeolla observed
      defendant, who was facing the police car, immediately jump off
      of the bicycle, look in their direction, remove a handgun from his
      waistband, turn away from the scout car, and throw the gun into
      the backyard of a vacant house located at the corner of
      Pembroke and Glastonbury. The officers got out of their car,
      ordered defendant down to the ground, and arrested him. Officer
      Zeolla then proceeded to search defendant’s person and
      recovered 10 knotted baggies containing marijuana from his
      jacket pocket, while Officer Harnphanich went to the yard where
      defendant threw the gun to look for the gun. In the backyard,
      Officer Harnphanich recovered a .38 caliber, blue steel,
      semiautomatic handgun loaded with five live rounds.

People v. James, 2016 WL 3267143, at *1-2 (Mich. Ct. App. June 14,

2016)(footnote omitted).

      Following his conviction Petitioner filed a claim of appeal in the

Michigan Court of Appeals. His brief on appeal filed by counsel along with

his supplemental pro se brief raised the following four claims:

      I. The trial court erred in ordering defendant’s probationary term
      to run consecutive to the five-year sentence for felony firearm.

      II. Separate convictions and sentences for felony firearm and
      felon in possession of a firearm arising out of the same act violate
      prohibition against double jeopardy.

      III. Did the prosecutor commit misconduct?

      IV. Was defendant denied effective assistance of counsel?

      The Michigan Court of Appeals affirmed Petitioner’s convictions in an

unpublished opinion. Id. Petitioner subsequently filed an application for

                                     -3-
 
leave to appeal in the Michigan Supreme Court, raising the same claims as

he raised in the Michigan Court of Appeals. The Michigan Supreme Court

denied the application because it was not persuaded that the questions

presented should be reviewed by the Court. People v. James, 887 N.W.2d

621 (Mich. 2016)(Table).

                            II. Standard of Review

      28 U.S.C. § 2254(d)(1) curtails a federal court’s review of

constitutional claims raised by a state prisoner in a habeas action if the

claims were adjudicated on the merits by the state courts. Relief is barred

under this section unless the state court adjudication was “contrary to” or

resulted in an “unreasonable application of” clearly established Supreme

Court law.

      “A state court’s decision is ‘contrary to’ . . . clearly established law if it

‘applies a rule that contradicts the governing law set forth in [Supreme

Court cases]’ or if it ‘confronts a set of facts that are materially

indistinguishable from a decision of [the Supreme] Court and nevertheless

arrives at a result different from [this] precedent.’” Mitchell v. Esparza, 540

U.S. 12, 15-16 (2003), quoting Williams v. Taylor, 529 U.S. 362, 405-06

(2000).




                                       -4-
 
      “[T]he ‘unreasonable application’ prong of the statute permits a

federal habeas court to ‘grant the writ if the state court identifies the correct

governing legal principle from [the Supreme] Court but unreasonably

applies that principle to the facts’ of petitioner’s case.” Wiggins v. Smith,

539 U.S. 510, 520 (2003) quoting Williams, 529 U.S. at 413.

      “A state court’s determination that a claim lacks merit precludes

federal habeas relief so long as ‘fairminded jurists could disagree’ on the

correctness of the state court’s decision.” Harrington v. Richter, 562 U.S.

86, 101 (2011), quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004).

“Section 2254(d) reflects the view that habeas corpus is a guard against

extreme malfunctions in the state criminal justice systems, not a substitute

for ordinary error correction through appeal. . . . As a condition for obtaining

habeas corpus from a federal court, a state prisoner must show that the

state court’s ruling on the claim being presented in federal court was so

lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded

disagreement.” Harrington, 562 U.S. at 103 (internal quotation omitted).




                                      -5-
 
                                  III. Analysis

A. Double Jeopardy

      Petitioner first claims that his multiple sentences for his felon in

possession of a firearm and commission of a felony while in possession of

firearm convictions violate the Double Jeopardy Clause.

      In the context of multiple punishments, the Double Jeopardy Clause

of the Fifth Amendment does not prohibit a state from defining one act of

conduct to constitute two separate criminal offenses. As the Supreme Court

has explained, “[b]ecause the substantive power to prescribe crimes and

determine punishments is vested with the legislature . . ., the question

under the Double Jeopardy Clause whether punishments are ‘multiple’ is

essentially one of legislative intent.” Ohio v. Johnson, 467 U.S. 493, 499

(1984). When “a legislature specifically authorizes cumulative punishments

under two statutes, . . . a court’s task of statutory construction is at an end

and the prosecutor may seek and the trial court or jury may impose

cumulative punishment under such statutes in a single trial.” Missouri v.

Hunter, 459 U.S. 359, 368-69 (1983).

      In determining whether the state legislature intended to authorize

cumulative punishments, a federal habeas court must accept the state

court’s interpretation of the legislative intent for the imposition of multiple


                                       -6-
 
punishments. Hunter, 459 U.S. at 368. Therefore, whether punishments

imposed are constitutional is essentially a question of legislative intent, and

a state court’s determination that a state legislature intended multiple

punishments is binding on habeas corpus review. Banner v. Davis, 886

F.2d 777, 780 (6th Cir. 1989).

       The Michigan Supreme Court held that that the state legislature

intended to provide for an additional felony charge and sentence whenever

a person possessing a firearm committed a felony other than those four

explicitly enumerated in the felony-firearm statute. People v. Mitchell, 456

Mich. 693 (1998). In People v. Calloway, 469 Mich. 448 (Mich. 2003), the

Michigan Supreme Court specifically held that “[b]ecause the felon in

possession charge is not one of the felony exceptions in the statute, it is

clear that defendant could constitutionally be given cumulative punishments

when charged and convicted of both felon in possession, MICH. COMP.

LAWS § 750.224f, and felony-firearm, MICH. COMP. LAWS § 750.227b.” Id. at

452.

       Given the foregoing, the state court’s denial of relief was complied

with clearly established Supreme Court law because the state legislature

intended for multiple punishments for both crimes. Habeas relief is not

warranted on this claim.


                                     -7-
 
B. Prosecutorial Misconduct

      Petitioner’s second claim asserts that the prosecutor committed

misconduct during trial. He asserts that the prosecutor made an erroneous

statement regarding the bike and blue-steel revolver in opening statement.

He also asserts that the prosecutor improperly stated her personal belief in

his guilt during closing argument. Finally, he asserts that the prosecutor

elicited false testimony regarding a video recording from the scout car.

      For a petitioner to be entitled to habeas relief based on prosecutorial

misconduct, the petitioner must demonstrate that the prosecutor’s improper

conduct “‘so infected the trial with unfairness as to make the resulting

conviction a denial of due process.’” Darden v. Wainwright, 477 U.S. 168,

181 (1986) (quoting Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974)).

“[T]he touchstone of due process analysis . . . is the fairness of the trial, not

the culpability of the prosecutor.” Smith v. Phillips, 455 U.S. 209, 219

(1982).

      In evaluating the impact of the prosecutor’s misconduct, a court must

consider the extent to which the claimed misconduct tended to mislead the

jury or prejudice the petitioner, whether it was isolated or extensive, and

whether the claimed misconduct was deliberate or accidental. See United

States v. Young, 470 U.S. 1, 11-12 (1985). The court also must consider


                                      -8-
 
the strength of the overall proof establishing guilt, whether the conduct was

objected to by counsel and whether a curative instruction was given by the

court. See id. at 12-13; Darden, 477 U.S. at 181-82.

      “Claims of prosecutorial misconduct are reviewed deferentially on

habeas review.” Millender v. Adams, 376 F.3d 520, 528 (6th Cir. 2004)

(citing Bowling v. Parker, 344 F.3d 487, 512 (6th Cir. 2003)). Indeed, “[t]he

Supreme Court has clearly indicated that the state courts have substantial

breathing room when considering prosecutorial misconduct claims because

‘constitutional line drawing [in prosecutorial misconduct cases] is

necessarily imprecise.’” Slagle v. Bagley, 457 F.3d 501, 516 (6th Cir. 2006)

(quoting Donnelly, 416 U.S. at 645. Thus, in order to obtain habeas relief

on a prosecutorial misconduct claim, a habeas petitioner must show that

the state court's rejection of his prosecutorial misconduct claim “‘was so

lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded

disagreement.’” Parker v. Matthews, 567 U.S. 37, 47 (2012) (quoting

Richter, 562 U.S. at 103).

      In light of this deferential standard, none of Petitioner’s claims merit

relief. Petitioner asserts that the prosecutor made an erroneous statement




                                      -9-
 
regarding his bike and the discovery of the blue-steel revolver during

opening statements. But as the state appellate court found:

            [T]he challenged statements were clearly supported by the
      evidence, specifically the officers’ testimony that they observed
      defendant riding a bicycle without a front light in violation of a city
      ordinance. They saw defendant jump off the bicycle, remove a
      gun from his waistband, and throw the gun into the backyard of
      a vacant house. They retrieved a .38 caliber, blue steel
      semiautomatic handgun from the yard where defendant threw
      the gun.

James, 2016 WL 3267143, at *6.

      This allegation of improper conduct is baseless in light of the officers’

testimony.

      Petitioner next asserts that the prosecutor improperly stated her

personal belief in his guilt during closing argument. The argument is belied

by the record which shows that the prosecutor properly asked the jury to

find Petitioner guilty based on the evidence presented at trial:

            So if you believe the testimony of the officers beyond a
      reasonable doubt, and testimony is evidence, and the judge is
      going to tell you that testimony is evidence, you must find the
      defendant guilty. And if you believe that I have to have fingerprint
      evidence then you are wrong. You are wrong. I have to prove the
      elements of the charges. And there’s nothing contradicting the
      testimony of these police officers in this case. And I’m going to
      ask you to find the defendant guilty of all three counts because
      he is guilty.

Dkt. 7-6, at 101-02.



                                      - 10 -
 
      Finally, Petitioner asserts that the prosecutor elicited false testimony

regarding a video recording from the scout car. To prevail on such a claim,

Petitioner must show that (1) the testimony was false, (2) the testimony

was material, and (3) the prosecutor knew the testimony was false. Abdus-

Samad v. Bell, 420 F.3d 614, 625-26 (6th Cir. 2005) (citing United States v.

Hawkins, 969 F.2d 169, 175 (6th Cir. 1992). The Michigan Court of Appeals

reasonably rejected the claim in the basis that the record did not indicate

that any false testimony was presented:

             On this record, there is no reason to conclude that the
      officers testified falsely. Contrary to defendant’s assertion, their
      testimony regarding the absence of a scout car video recording
      did not create the inference that they testified falsely or that the
      prosecutor knew they would testify falsely. Instead, the officers
      testified that a scout car video recording of the incident did not
      exist. Officer Harnphanich testified that the officer in charge
      informed him that there was no video, and he did not know why
      a video could not be pulled, while Officer Zeolla explained that
      he believed a video was not recorded because he did not activate
      the car’s lights or sirens, as there was no reason to do so. Any
      inconsistencies in this testimony did not establish that the officers
      testified falsely. Moreover, there is no basis in the record for
      concluding that the prosecution knew that the officers’ testimony
      was false.

James, 2016 WL 3267143, at *7.

      None of Petitioner’s claims of prosecutorial misconduct merit relief.

C. Suppression of Exculpatory Evidence




                                     - 11 -
 
      Petitioner’s third claim asserts that the prosecutor withheld

exculpatory evidence. He asserts that a video of the incident was made

from a camera located in the patrol car, and that it was withheld from the

defense.

      Under Brady v. Maryland, 373 U.S. 83 (1963), “suppression by the

prosecution of evidence favorable to an accused . . . violates due process

where the evidence is material, either to guilt or to punishment, irrespective

of the good faith or bad faith of the prosecution.” Brady, 373 U.S. at 87. The

Supreme Court has held that “[t]here are three components of a true Brady

violation: [t]he evidence at issue must be favorable to the accused, either

because it is exculpatory, or because it is impeaching; that evidence must

have been suppressed by the State, either willfully or inadvertently; and

prejudice must have ensued.” Strickler v. Greene, 527 U.S. 263, 281-82

(1999). Prejudice (and materiality) is established by showing that “there is a

reasonable probability that, had the evidence been disclosed to the

defense, the result of the proceeding would have been different.” Id. at 281

(quoting United States v. Bagley, 473 U.S. 667, 682 (1985)); see also Cone

v. Bell, 556 U.S. 449, 469-70 (2009). A reasonable probability is a

probability sufficient to undermine confidence in the outcome. Bagley, 473

U.S. at 682.


                                    - 12 -
 
     After reciting the controlling constitutional standard, the Michigan

Court of Appeals rejected the claim on the basis that no videotape existed

to suppress:

           [T]he record indicates that there was no recording of the
     incident. Before trial, the court ordered that the audio and video
     recordings from the police scout car, if available, be turned over
     to defendant. Officer Harnphanich testified that he was told by
     the officer in charge that there was no audio or video recording,
     and Officer Zeolla, who was driving the scout car, testified that it
     was his understanding that the lights and sirens must be
     activated for the car’s camera and microphone to work, and he
     did not activate the lights and siren in this matter because there
     was no reason to do so. Further, contrary to defendant’s
     assertion that the prosecutor “made [an] offer of proof of video
     evidence at” the pretrial hearing, she never indicated that a video
     recording existed. Instead, she merely indicated that the
     discovery order was “in the works” and the officer in charge
     wanted to set up a time so he could ensure that he had the scout
     car’s video recording. On this record, defendant did not establish
     that a video recording existed for the prosecutor to produce.

James, 2016 WL 3267143, at *8.

     This decision was reasonable. The state court made a factual

determination that no videotape from the patrol car ever existed. This

finding is presumptively correct on federal habeas review, and Petitioner

has failed to offer clear and convincing evidence to the contrary. See 28

U.S.C. § 2254(e). The claim is therefore without merit.




                                    - 13 -
 
D. Effective Assistance of Counsel

      Finally, Petitioner asserts that he was denied the effective assistance

of trial counsel where his counsel failed to move to suppress the illegally

seized handgun. He also asserts that his counsel failed to investigate and

discover any defense witnesses. Finally, Petitioner asserts that his counsel

failed to preserve his other habeas claims.

      To establish ineffective assistance of counsel, a defendant must

show both that: (1) counsel’s performance was deficient, i.e., “that

counsel’s representation fell below an objective standard of

reasonableness”; and (2) the deficient performance resulted in prejudice to

the defense. Strickland v. Washington, 466 U.S. 668, 687-88 (1984). “[A]

court must indulge a strong presumption that counsel’s conduct falls within

the wide range of reasonable professional assistance; that is, the

defendant must overcome the presumption that, under the circumstances,

the challenged action ‘might be considered sound trial strategy.’” Id. at 689

(quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955)). The test for

prejudice is whether “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have

been different.” Id. at 694.




                                     - 14 -
 
      Petitioner first asserts that his counsel performed deficiently by failing

to move to suppress the handgun under the Fourth Amendment. No viable

basis for suppression existed. As the Michigan Court of Appeals noted, “the

uncontradicted police testimony indicates that the officers had not yet

stopped or detained defendant when defendant revealed the presence of a

gun on his person and discarded the gun, and thus, the seizure of the gun

could not have been the result of that stop or arrest.” James, 2016 WL

3267143, at *8.

      The handgun was not seized incident to Petitioner’s arrest – it had

already been thrown onto the ground by Petitioner prior to his arrest.

Therefore, no “seizure” under the Fourth Amendment occurred. See, e.g.,

California v. Hodari D., 499 U.S. 621, 629 (1991) (cocaine abandoned by

defendant while he was running from police was not the fruit of a seizure).

Counsel was not ineffective for failing to make a meritless motion.

      Petitioner next asserts that his counsel was ineffective for failing to

investigate and discover any defense witnesses to testify on his behalf.

Petitioner does not proffer any evidence that defense witnesses existed to

testify on his behalf. “It should go without saying that the absence of

evidence cannot overcome the ‘strong presumption that counsel’s conduct




                                     - 15 -
 
[fell] within the wide range of reasonable professional assistance.’” Burt v.

Titlow, 571 U.S. 12, 23 (2013)(quoting Strickland, 466 U.S. at 689).

      In any event, the Michigan Court of Appeals reasonably found that

Petitioner’s counsel conducted an adequate pretrial investigation:

      The record shows that the trial court appointed a private
      investigator to assist defendant, and before trial counsel
      indicated that the investigator was “seeking to see if there [were]
      any potential witnesses,” trial counsel sought discovery of the
      police scout car’s video and audio recordings and any activity
      logs of the matter, and the court ordered such discovery. In
      addition, fingerprint testing by the Michigan State Police lab was
      completed on the gun. This record indicates that a reasonable
      investigation was conducted.

James, 2016 WL 3267143, at *11.

      Finally, Petitioner asserts that his counsel was ineffective for failing to

object at trial to any of his unpreserved claims. The Court has already

determined that Petitioner’s claims are without merit. It is not ineffective

assistance of counsel to fail to raise a meritless objection. See Hoffner v.

Bradshaw, 622 F.3d 487, 499 (6th Cir. 2010) (counsel cannot be held

constitutionally ineffective for failing to pursue a meritless claim or raise a

meritless objection).

      As none of Petitioner’s claims merit relief, the petition will be denied.




                                      - 16 -
 
E. Pending Motions

      Petitioner filed a motion for production of the state court records. Dkt.

5. He asserts that his legal records were lost during a prison transfer and

that he requires new copies of the state court record to prepare a reply

brief. He also filed two motions for extension of time, seeking additional

time to file a reply brief if the Court orders production of another copy of the

state court record. Dkts. 8 and 9.

      Habeas petitioners do not have a right to automatic discovery.

Stanford v. Parker, 266 F.3d 442, 460 (6th Cir. 2001). A district court has

the discretion, under Rule 6 of the Rules Governing § 2254 Cases to grant

discovery to a habeas petitioner upon a fact specific showing of good

cause. Id. If a petitioner can point to specific evidence that might be

discovered that would support his constitutional claims, he is able to

establish good cause to obtain discovery. Burns v. Lafler, 328 F. Supp. 2d

711, 718 (E.D. Mich. 2004). However, without a showing of good cause

and without a habeas petitioner citing to specific information of what he

hopes to learn from the additional discovery, a federal court will not order

discovery. Id. Moreover, a district court does not abuse its discretion by

denying a habeas petitioner’s request for discovery, when the discovery

requested by a petitioner would not have resolved any factual disputes that


                                     - 17 -
 
could entitle him to habeas relief, even if the facts were found in his favor.

Id.

      Petitioner is not entitled to another copy of the complete state court

record as he requests because the discovery sought by him would not

entitle him to habeas relief. Burns v. Lafler, 328 F. Supp. 2d at 719. See

also Sellers v. United States, 316 F. Supp. 2d 516, 523 (E.D. Mich. 2004).

Simply stated, the record does not support Petitioner’s claims. Accordingly,

Petitioner’s pending motions will be denied.

                       IV. Certificate of Appealability

      Before Petitioner may appeal this decision, the Court must determine

whether to issue a certificate of appealability. See 28 U.S.C. §

2253(c)(1)(A); Fed. R.App. P. 22(b). A certificate of appealability may issue

“only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2).To satisfy § 2253(c)(2),

Petitioner must show “that reasonable jurists could debate whether (or, for

that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484

(2000) (citation and internal quotation marks omitted).




                                     - 18 -
 
      The Court finds that reasonable jurists would not debate the

resolution of Petitioner’s claims because they are devoid of merit. The

Court will therefore deny a certificate of appealability.

      If Petitioner chooses to appeal the Court’s decision, however, he may

proceed in forma pauperis because an appeal could be taken in good faith.

28 U.S.C. § 1915(a)(3).

                                    V. Conclusion

      Accordingly, the Court 1) DENIES WITH PREJUDICE the petition for

a writ of habeas corpus, 2) DENIES a certificate of appealability, 3)

GRANTS permission to appeal in forma pauperis, and 4) DENIES

Petitioner’s pending motions.

      SO ORDERED.

Dated: December 19, 2018

                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                  December 19, 2018, by electronic and/or ordinary mail and
                   also on  Steven James-El #353463, Parnall Correctional
                      Facility – Smt, 1780 E. Parnall, Jackson, MI 49201.

                                      s/Barbara Radke
                                        Deputy Clerk




                                           - 19 -
 
